Citation Nr: 0912918	
Decision Date: 04/07/09    Archive Date: 04/15/09

DOCKET NO.  08-14 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the previously denied claim for an ear disability, to 
include residuals of a mine explosion.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to 
December 1968.  Available service personnel records reflect 
that he was awarded the Purple Heart Medal, the Combat 
Infantryman Badge, and the Air Medal with eight oak leaf 
clusters and "V" device for valor.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in November 2007 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, in which service connection for 
tinnitus was denied.

Review of the record shows that service connection for an ear 
disability, including the residuals of a mine explosion, was 
denied in a February 1971 rating decision.  The Veteran 
submitted a notice of disagreement, but did not perfect his 
appeal after the issuance, in March 1972, of a statement of 
the case.  Before considering a claim that has previously 
been adjudicated, the Board must determine that new and 
material evidence was presented or secured for the claim, as 
a jurisdictional matter.  Jackson v. Principi, 265 F. 3d 1366 
(Fed. Cir. 2001).  The issue has thus been recharacterized as 
presented on the first page of this decision.

The Veteran testified before the undersigned Veterans Law 
Judge in January 2009.  A transcript of the hearing is 
associated with the claims file.

The Board accepts jurisdiction of the issue of service 
connection for hearing loss.  The issue was listed on the 
March 2008 statement of the case, to which the Veteran 
submitted a timely substantive appeal.  Although the 
inclusion of service connection for hearing loss was 
procedurally incorrect, the Veteran did rely on the RO's 
actions in appealing the matter.  Moreover, the Board has 
determined that the claim may be granted, and sees no reason 
to incur further costs in remanding the claim to correct any 
procedural errors that would be rendered moot by granting the 
claim.


FINDINGS OF FACT

1. In a February 1971 rating decision, the RO denied the 
Veteran's claim for service connection for an ear disability, 
to include residuals of a mine explosion.  The Veteran did 
not timely appeal the decision and it is now final.

2. Evidence received since the February 1971 rating decision 
relates to an unestablished fact necessary to substantiate 
the claim for service connection for an ear disability, i.e., 
evidence of residuals of a punctured ear drum and a diagnosis 
of tinnitus.  In addition, the Veteran's testimony provides 
evidence that his tinnitus has been continuous since his 
active service.  It therefore raises a reasonable possibility 
of substantiating this claim.

3.  The medical evidence establishes that the Veteran's 
currently diagnosed tinnitus had its onset during active 
military service.

4.  The medical evidence establishes that the Veteran's 
currently diagnosed bilateral hearing loss is the result of 
active military service.


CONCLUSIONS OF LAW

1.  Evidence received since the February 1971 rating decision 
is new and material and the criteria to reopen the previously 
denied claim for entitlement to service connection for an ear 
disability, to include residuals of a mine explosion are met. 
38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.156 (2008).

2.  The criteria for service connection for tinnitus are met. 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107(b) (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

3.  The criteria for service connection for bilateral hearing 
loss are met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 
5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.385 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance 
is not required, and deciding the appeal at this time is not 
prejudicial to the Veteran.

I. New and Material

In a February 1971 rating decision, the RO denied service 
connection for an ear disability, including the residuals of 
mine explosion based on VA examination conducted in February 
1971 that found no abnormality of the ears.  The rating 
decision acknowledged the Veteran's participation in combat; 
however, absent findings of current ear disability, the RO 
determined that service-connection was not warranted.  

The RO gave notice of the February 1971 rating decision in 
March 1971. The Veteran submitted a notice of disagreement in 
March 1972.  The RO issued a statement of the case in March 
1972.  In May 1972, the Veteran requested an extension of 
time to complete his appeal.  The RO granted a 60 day 
extension in May 1972.  The Veteran did not respond, and the 
February 1971 decision became final.

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered. However, a claim on which there is a final 
decision may be reopened if new and material evidence is 
submitted. 38 U.S.C.A. § 5108.

The regulations define "new" evidence as existing evidence 
not previously submitted to agency decision makers. 
"Material" evidence is defined as existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim. 38 C.F.R. § 3.156(a). New and material evidence 
can be neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim. Id. When determining 
whether the claim should be reopened, the credibility of the 
newly submitted evidence is to be presumed. Justus v. 
Principi, 3 Vet. App. 510 (1992).

Evidence submitted since the February 1971 rating decision 
includes a report of VA examination conducted in January 1975 
during which the Veteran complained of ear problems since 
1968, including feeling of imbalance and inability to walk 
straight.  The examiner diagnosed residuals of punctured 
eardrum.  VA examinations dated in April 2007 and February 
2008 diagnosed tinnitus.  In January 2009, the Veteran 
testified before the undersigned Veterans Law Judge that he 
was exposed to acoustic trauma as a door gunner in a 
helicopter unit.  He testified that he was not only subjected 
to the sound of the helicopter and the weaponry on board, 
including the M60 machine gun which he operated, mini-guns 
(20mm), 50 caliber guns, 40mm armament, and rockets; but also 
the fire and rockets of other U.S. elements, and enemy fire 
and rockets.  In addition, there was the noise of jets, which 
gave supporting fire in some incidents.  The Veteran 
testified that his ears started ringing during active 
service, and that they had continued to ring to the present.  

The record now contains medical evidence establishing that 
the Veteran manifested the residuals of a punctured eardrum 
as early as 1975 and is currently diagnosed with tinnitus; 
and the Veteran testified that he has experienced ringing in 
his hears continuously from service to the present.  

This evidence is new in that it was not previously for 
record.  It is also material in that it tends to demonstrate 
that the tinnitus has existed continuously from service to 
the present.  

Accordingly, reopening the claim for service connection for 
an ear disability to include the residuals of mine explosion 
is warranted.

II. Service Connection

Service connection may be established for disability 
resulting from injury or disease incurred in service. 38 
U.S.C.A. § 1110. Service connection connotes many factors, 
but basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service. A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service. See Pond v. West, 12 Vet. App. 341 (1999); 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post- 
service development of a presumptive disease such as hearing 
loss or tinnitus to a degree of 10 percent within one year 
from the date of termination of such service, establishes a 
rebuttable presumption that the disease was incurred in 
service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107. A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence. See 
also, 38 C.F.R. § 3.102. When a veteran seeks benefits and 
the evidence is in relative equipoise, the veteran prevails. 
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The 
preponderance of the evidence must be against the claim for 
benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 
(1996).

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz 
are 40 decibels or greater; the thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores are 94 percent or less. 38 C.F.R. § 
3.385.

The absence of in-service evidence of hearing loss is not 
fatal to the claim. See Ledford v. Derwinski, 3 Vet. App. 87, 
89 (1992). Evidence of a current hearing disability (i.e., 
one meeting the requirements of section 3.385, as noted 
above) and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service connection for hearing loss. See Hensley v. Brown, 5 
Vet. App. at 159.

Tinnitus was diagnosed in VA examinations dated in April 2007 
and February 2008.  These examinations also show findings of 
hearing loss.  VA audiometric tests show the following pure 
tone thresholds:


HERTZ
Apr 2007
500
1000
2000
3000
4000
RIGHT
25
25
25
20
25
LEFT
25
20
25
30
30

CNC Maryland speech tests resulted in 92 percent speech 
discrimination in the right ear, and 88 percent in the left 
ear.  


HERTZ
Feb 2008
500
1000
2000
3000
4000
RIGHT
30
20
25
30
30
LEFT
30
20
25
30
30

CNC Maryland speech tests resulted in 94 percent speech 
discrimination in the right ear, and 94 percent in the left 
ear.  These findings meet the criteria for hearing impairment 
under 38 C.F.R. § 3.385.

Yet, both examiners opined that the diagnosed tinnitus and 
hearing loss were not causally linked to the Veteran's active 
service.

In April 2007, the Veteran stated he was unsure of when the 
tinnitus began, but thought it may have started during active 
service.  The examiner opined it was less likely as not that 
the tinnitus was due to acoustic trauma the Veteran 
experienced during a light weapons infantryman in combat in 
Vietnam.  The rationale was that service treatment records 
documented no findings of hearing loss and the Veteran was 
not reported to have complained of tinnitus during active 
service.  The examiner further noted that the Veteran may 
have had other occupational noise exposure prior to military 
exposure.  

In February 2008, the examiner noted that service medical 
records reflected no findings of hearing loss or tinnitus 
during active service.  In a March 2008 addendum, the 
February 2008 examiner explained that there is no scientific 
basis for concluding that hearing loss developing 40 years 
later is causally related to military service.  

The Board finds significant problems with these opinions.

First, concerning the April 2007 VA examination, the Veteran 
is entitled to a presumption of soundness.  Service medical 
records show no defects, diagnosis, abnormalities or other 
findings of hearing impairment at entrance to active service.  
When no preexisting condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry and the burden falls on the government to rebut the 
presumption of soundness.  Absent a noted preexisting 
condition, the correct standard for requires that VA show by 
clear and unmistakable evidence (1) the veteran's disability 
existed prior to service and (2) the pre-existing disability 
was not aggravated during service.  See Wagner v. Principi, 
370 F.3d 1089 (Fed. Cir. 2004); 38 U.S.C.A. § 1111.  The VA 
examiner's statement of a possibility of occupational noise 
exposure prior to service, absent medical evidence, is 
insufficient to rebut this presumption.

Second, neither the April 2007 nor the February 2008 
examination reports note the Veteran's complaints in 1968 of 
ear problems, or the VA examiner's finding of residuals of a 
punctured eardrum in 1975.

Third, the examiner who conducted the April 2007 VA 
examination did not have the benefit of service personnel 
records, including awards citations, that were associated 
with the claims file after that examination.  These records 
detailed the number and type of the air missions the Veteran 
participated in.  Specifically, from December 28, 1967 to 
March 20, 1968, the Veteran participated in more than 50 
aerial missions over hostile territory in support of 
counterinsurgency operations.  Specific awards for valor 
describe environments of constant U.S. and enemy fire from 
multiple sources during missions in February, March and July 
1968 in which the helicopter the Veteran was in, and himself, 
were positioned between U.S. forces and attacking enemy 
forces, laying down continuous suppressing fire to protect 
U.S. forces while taking constant enemy fire.  The examiner 
referred only to the Veteran's duties as a light weapons 
infantryman.  Noting that being an infantryman in combat does 
not preclude exposure to acoustic trauma, it is nevertheless 
possible that the examiner may have had a different opinion 
if the degree and frequency of the acoustic trauma the 
Veteran was exposed to as part of his air infantry duties 
were considered.  

Fourth, concerning the February 2008 examination, while the 
examiner reviewed the descriptions of the circumstances of 
the Veteran's service, she based her opinion on the fact that 
no complaints or findings of hearing loss or tinnitus were 
mentioned in the service treatment records.  As above noted, 
she did not discuss the Veteran's complaints in 1968 of ear 
problems or the finding in 1975 by VA examination that the 
Veteran evidenced residuals of a punctured ear drum.

Hence, neither opinion is probative.  See Green v. Derwinski, 
1 Vet. App. 121, 124 (1991).  

The Veteran testified that he noticed ringing in his ears 
during active service, but was told it would eventually go 
away.  He has experienced the same ringing in his ears from 
active service to the present.  The Board finds his testimony 
to be credible.

The Veteran's testimony may be accepted as sufficient proof 
of acoustic trauma during active service, as he clearly 
served in combat.  See 38 U.S.C.A. § 1154(b) (West 2002); see 
also Pentecost v. Principi, 16 Vet. App. 124, 128-9. (2002).  
The Veteran's report of exposure to acoustic trauma is 
completely consistent with his service.  Moreover, the 
residuals of acoustic trauma are corroborated by the record.  
VA examination as early as February 1971 reflect complaints 
of earaches, and as early as January 1975, findings of a 
punctured eardrum.  

There are no other findings or opinions against a finding 
that the onset of the Veteran's tinnitus was during active 
service, or that the Veteran's hearing loss is the result of 
active service.  

Hearing loss may be granted as the result of acoustic trauma, 
even though hearing loss itself, within the meaning of the 
criteria, was not detected until after separation from active 
service.  See Hensley, supra.  Given the circumstances of the 
Veteran's active service, the Veteran's complaints of ear 
problems in 1968, and the finding of residuals of punctured 
ear drum in 1975, the Board finds the evidence to be, at the 
very least, in equipoise.  

Service connection for tinnitus and bilateral hearing loss is 
warranted. See 38 C.F.R. § 3.102.




ORDER

The previously denied claim for service connection for an ear 
disability, to include the residuals of mine explosion, is 
reopened.

Service connection for tinnitus is granted.

Service connection for bilateral hearing loss is granted.








______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


